■ In re Manshack, Roderick; — Defendant(s); applying for supervisory and/or remedial *1342writ; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 94-352; to the Court of Appeal, Fifth Circuit, No. 95KW-0475.
Writ granted; ease remanded. The district court is ordered to review the record and, unless it reflects that “the victim was killed as a result of receiving a battery and was under the age of ten years,” to remove from relator’s sentence the language prohibiting parole, which is not otherwise mandated. See R.S. 14:31(B). In all other respects the application is denied.
LEMMON, J., not on panel.